PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-4176


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

ERIC JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:10-cr-00716-CCB-1)


Argued:   September 17, 2013                 Decided:   October 29, 2013


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by published opinion. Judge Duncan wrote the opinion,
in which Judge Wilkinson and Judge Agee joined.


ARGUED: Thomas Edward Sarachan, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Greenbelt, Maryland, for Appellant. Debra Lynn Dwyer,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.    ON BRIEF: James Wyda, Federal Public Defender,
Baltimore, Maryland, Lauren E. Case, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Greenbelt, Maryland, for Appellant.    Rod J.
Rosenstein, United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.
DUNCAN, Circuit Judge:

        Eric Johnson entered a conditional plea of guilty to being

a felon in possession of a firearm in violation of 18 U.S.C. §

922(g)(1)      and   was    sentenced      to    15    years’       imprisonment.         He

appeals the district court’s denial of his motion to suppress

various statements he made to the police and evidence recovered

from his home.        For the reasons that follow, we affirm.



                                           I.

        On   April   13,    2010,    three      members      of   the   Baltimore       City

Police Department's Violent Crime Impact Section patrolled the

Cold Spring area of Baltimore, Maryland, a neighborhood known

for   its    high    incidence      of    crime.           According    to   one   of    the

officers, Detective Jonathan Mackensen, this unit often stops

motorists in such areas for minor offenses in the hope that

these    encounters        will    lead    them       to    information      about      more

serious crimes.

      That night, the officers spotted a red GMC Jimmy weaving in

and out of traffic and displaying a bent and illegible temporary

registration        tag.     The    officers      pulled      the    vehicle   over      and

approached the car.

      Detective Damian Krauss asked the driver, Johnson, for his

license and registration.                Johnson handed Detective Krauss the



                                                 2
vehicle’s registration card and a Maryland identification card,

but stated that he did not have a driver’s license.

       At that point, Detective Krauss detected a faint odor of

marijuana and discreetly communicated his suspicion to the other

officers by sniffing his nose in the air.                      He then asked Johnson

if the officers could search his vehicle.                      Johnson consented to

the    search.      The     officers     found       nothing    in   the    vehicle   but

Detective       Mackensen    came   to    suspect       that    Johnson      was   hiding

something in his mouth.             Detective Mackensen told Johnson to

“spit it out” and out came two small bags of marijuana.                               J.A.

117.

       Johnson was then arrested, handcuffed, and placed in the

back of the officers’ unmarked car.                   He was not informed of his

Miranda rights at that time.                 See Miranda v. Arizona, 384 U.S.

436    (1966).      The     officers     waited       for   Johnson's       father,   the

registered owner of the vehicle, to come and retrieve it.                             They

then left for the police station with Johnson in the back seat.

Johnson was never cited for the license plate violation.

       While en route to the station, however, Johnson volunteered

the following: “I can help you out, I don’t want to go back to

jail,    I’ve    got   information       for   you.”        J.A.     122.     Detective

Mackensen replied, “what do you mean?,” and Johnson responded,

“I can get you a gun.”                 Id.     Detective Mackensen then gave

Johnson a verbal Miranda warning and another officer, Sergeant

                                                 3
Brian Hopkins, advised Johnson not to say any more until they

reached the station.

        Upon his arrival at the station, Johnson was taken to an

interview room.          He was read a second Miranda warning and signed

an Explanation and Waiver of Rights form.                           After Johnson signed

the   waiver,      the    officers       returned       to    the       discussion      of     the

firearm that Johnson had initiated on the way to the police

station.      At    that    point       Johnson       told        the   officers       that    the

weapon was in his home.                 He described the weapon and where in

the house it could be found.                Johnson signed a Consent to Search

form.     The officers then travelled with Johnson to his house and

recovered the weapon from Johnson’s bedroom closet.                                     Johnson

remained in custody and was eventually charged in federal court

with being a felon in possession of a firearm in violation of 18

U.S.C. §     922(g)(1).

        Johnson moved to suppress the weapon and other tangible

evidence recovered in the search of his home, and to suppress

his statements to the police.                  The district court held a hearing

on these motions at which Johnson, his wife, Detective Krauss,

Detective Mackensen, and Sergeant Hopkins testified.

        Johnson    and    the    officers        testified          about      the   state     of

Johnson’s    license       plate     the    night       he    was       stopped.        Johnson

testified    that    he    was     in    the     habit       of    checking      his    license

plates     before    getting       in      the    car    because          he    lived     in     a

                                                  4
neighborhood     in   which    temporary       tags    were        often   stolen.     He

testified    that     he    followed    his    usual       routine    that    night   and

noticed nothing wrong.             Johnson also stated that there were two

plastic tabs at the bottom of the tag that were designed to keep

it “sturdy and straight.”            J.A. 237.

      The officers, on the other hand, testified that the tag was

bent in such a way that it could not be read at a distance.

Detective Krauss and Sergeant Hopkins testified that the tag was

bent up from the bottom while Detective Mackensen testified that

it had been “folded over at the top.”                  J.A. 106.          All three were

also asked, however, to demonstrate using a piece of cardboard

how the tag was bent.               The district court observed that all

three officers folded the cardboard so that it curved up from

the   bottom.       All    three    officers       testified       that    they   stopped

Johnson’s vehicle after they noticed that the tag was bent and

illegible.

      The district court found that the tag had indeed been bent

and rendered     illegible.          It   concluded         that    the    officers   had

probable cause to stop Johnson’s vehicle on that ground.

      The    district       court      went    on     to     find     that     Detective

Mackensen’s asking Johnson “what do you mean?” in response to

Johnson's voluntary statement was not the functional equivalent

of an interrogation and, therefore, was not a Miranda violation.

The   district      court    concluded        that    Johnson       was     subsequently

                                               5
apprised of his Miranda rights and waived them voluntarily by

signing    the   Waiver   of    Rights    form.       It   also   found    that    he

voluntarily consented to the officers’ search of his home.                        The

district    court    consequently          denied      Johnson’s      motions      to

suppress.

     Johnson entered into a plea agreement with the government,

preserving his right to appeal the district court’s decision on

the motions to suppress.             He conditionally pleaded guilty and

was sentenced to 15 years’ imprisonment.               This appeal followed.



                                         II.

     Johnson argues that the district court erred in concluding

that the officers had probable cause to stop his vehicle, and he

argues that Detective Mackensen’s question, “what do you mean?,”

constituted an unwarned custodial interrogation in violation of

Miranda.    We consider each in turn.

                                         A.

     We first consider Johnson’s contention that the officers’

initial    traffic   stop      was   unreasonable      and,   thus,   an   illegal

seizure under the Fourth Amendment.                He argues that the district

court’s contrary conclusion rests on both an erroneous factual

finding--that Johnson’s registration tag was bent--and an error

of law--that the stop was reasonable even if the officers used

the bent tag merely as a pretext to make the stop.

                                               6
      We review the district court’s factual finding for clear

error, viewing the evidence in the light most favorable to the

government.       United States v. Hamlin, 319 F.3d 666, 671 (4th

Cir. 2003).        We review the court’s legal conclusion de novo.

Id.

                                        1.

      Johnson     contends     that   the    district       court   erred   when    it

found that Johnson’s tag was bent and illegible.                           Under the

clear-error standard, “[a] factual finding by the district court

may be reversed only if, ‘although there is evidence to support

it, the reviewing court on the entire evidence is left with the

definite    and     firm       conviction     that      a    mistake       has    been

committed.’”       Walton v. Johnson, 440 F.3d 160, 173–74 (4th Cir.

2006) (en banc) (quoting United States v. U.S. Gypsum Co., 333

U.S. 364, 395 (1948)).           “Where there are two permissible views

of the evidence, the factfinder’s choice between them cannot be

clearly erroneous.”         Anderson v. City of Bessemer, 470 U.S. 564,

574 (1985).      This is all the more true when the district court’s

finding was based upon its assessment of witnesses’ credibility.

See   United     States   v.   Springer,     715    F.3d     535,   545    (4th   Cir.

2013).

      At   the    suppression      hearing,        Johnson    and    the    officers

provided conflicting testimony about the state of the tag on

Johnson’s vehicle.         In the face of such a conflict, the district

                                             7
court’s     decision        to    credit     the    officers’      testimony       over

Johnson’s is a paradigmatic credibility determination which we

do not disturb lightly.            See id.

      Johnson argues that the officers’ testimony was belied by

the fact that they did not seize the tag, photograph it, or

issue a citation.            But we find the officers’ failure to take

these steps much less illuminating than Johnson suggests.                           The

scent of marijuana emanating from Johnson’s vehicle gave the

officers reason to investigate a more serious violation than an

illegible tag almost immediately after the officers stopped him.

      Johnson likewise seeks to impeach the officers' credibility

by pointing out the inconsistency of their testimony about how

the   tag   was     bent.        But    although    their    verbal     descriptions

differed,     their     physical           demonstrations       were     consistent.

Moreover, the officers were unanimous on the general proposition

that the tag was bent and illegible at a distance.

      Johnson therefore presents nothing more than a competing

version of the facts, a version that the district court was free

not   to    credit.         At    the    least,    the   evidence      presented    is

compatible    with     “two      permissible       views,”   the    choice   between

which   followed      from       the    district   court’s    assessment     of    the

officers’ credibility.             On the basis of this record we cannot

conclude     that     the        district    court’s     finding       was   clearly

erroneous.

                                               8
                                             2.

     Johnson        also       argues    that     the       district   court    erred       in

concluding        that     the     bent    tag        rendered     the     traffic        stop

reasonable.        He contends that the bent tag was not the officers’

true motive for stopping the vehicle, evidenced, in particular,

by the fact that the officers did not pursue the matter further

once the stop had been made.

     A traffic stop is reasonable, and therefore not a violation

of the Fourth Amendment, if it is justified by probable cause or

reasonable suspicion.              United States v. Branch, 537 F.3d 328,

337 (4th Cir. 2008).              This is an objective standard.                    Id.    The

standard     is    met,    therefore,       when      officers     observe      a    traffic

violation,        regardless      of     their    true,       subjective    motives        for

stopping the vehicle.                 Whren v. United States, 517 U.S. 806,

810–13 (1996) (“[O]nly an undiscerning reader would regard [our]

cases   as   endorsing          the     principle       that    ulterior    motives       can

invalidate police conduct that is justifiable on the basis of

probable     cause        to     believe    that        a     violation    of       law    has

occurred.”); Branch, 537 F.3d at 337.

     Johnson, however, relies on United States v. Tibbetts, 396

F.3d 1132 (10th Cir. 2005), in which the Tenth Circuit held that

“when police completely ignore the purported reason justifying

the initial traffic stop, a court may consider that failure when

evaluating the objective reasonableness of the stop under the

                                                  9
Fourth Amendment.”         Id. at 1139.          Tibbetts therefore appears to

contemplate       that    there    may    be    a   situation    where,      although

officers have observed a traffic violation, a resulting traffic

stop might nonetheless be held objectively unreasonable if the

officers did not proceed to investigate the predicate violation.

Johnson argues that his traffic stop is just such a situation.

       But   to   the     extent   that    Tibbetts        provides    for    such    an

outcome it is incompatible with our precedent, for we have held

that     “[o]bserving       a    traffic       violation     provides       sufficient

justification      for     a    police   officer     to    detain     the    offending

vehicle.”     Branch, 537 F.3d at 335; see also United States v.

Digiovanni, 650 F.3d 498, 506 (4th Cir. 2011).                      Thus, it is not

relevant whether the officers proceed to take further action on

the predicate traffic violation.

       Maryland law requires that a vehicle’s registration tags be

clearly legible.         Md. Code Ann. Transp. § 13-411(c).                 Therefore,

having    found    that    Johnson’s      license    plate     was    illegible      the

night he was stopped, the district court properly concluded that

the stop was reasonable.            Regardless of their true motives, and

whether they pursued the traffic violation, it was reasonable

for the officers, who had observed the illegible tags, to stop

Johnson’s vehicle.




                                               10
                                             B.

      We next examine Johnson’s Miranda challenge.                      There can be

no doubt that Johnson, handcuffed and seated in the back of a

police car, was in custody at the time of his exchange with the

officer.        The issue is whether Detective Mackensen’s question,

“what      do   you     mean?,”     after         Johnson    voluntarily      proffered

information, constituted a custodial interrogation.

      The seminal case in this area is Rhode Island v. Innis, 446

U.S. 291 (1980).          In that case, officers had arrested Innis for

his suspected robbery of a taxicab driver.                     Innis was Mirandized

and   he    invoked     his     right   to     counsel.       But   before     he    could

consult with an attorney, Innis overheard officers discussing a

sawed-off shotgun which had been used in the robbery but not

recovered, and the risk it might pose to nearby school children.

In response, Innis interrupted and led officers to the weapon.

Id.   at    293–95.        At    trial,      however,       Innis   argued     that   the

officers' conversation constituted a custodial interrogation in

violation       of    Innis's     right      to    remain    silent    until    he    had

consulted a lawyer.            Id. at 298.

      The Supreme Court ultimately disagreed.                       It held that the

Miranda     rules       only    apply     to      police     conduct   that     is    the

“functional          equivalent”    of       an    interrogation--that         is,    any

conduct “that the police should know [is] reasonably likely to

elicit an incriminating response.”                     Id. at 299–301.        The brief

                                                  11
remarks that passed between the officers, the court held, did

not meet that requirement.    Id. at 302.

     While the facts of Innis led the Court to emphasize the

possibility   of   a     Miranda   interrogation   without     express

questioning, it made clear that the opposite is also possible.

There are questions that are not reasonably likely to elicit

incriminating responses just as there are declarative statements

or actions that are. *   The Miranda analysis does not turn on the

form of an officer’s articulation.

     Moreover, Innis illustrates that a question might not be

classified as an interrogation even if the question subjectively

exerted a coercive effect on a suspect.       Id. at 302–03.       The

suspect’s subjective experience of the questioning is relevant

only to the extent that it should have been anticipated by the

officers such that they should have known that the suspect was

reasonably likely to incriminate himself in response.    Id.

     *
      See, e.g., United States v. Jackson-Forsythe, 498 F. App'x
224, 226 (4th Cir. 2012) (per curiam) (no interrogation when
officers asked a suspect whether she was staying at a particular
hotel); United States v. Rhodes, 779 F.2d 1019, 1032 (4th Cir.
1985) (no interrogation when, during a search of a suspect’s
home, the suspect informed officers that he could not take a
spiral notebook and officers asked why); Papile v. Hernandez,
697 F. Supp. 626, 629 n.2, 631 (E.D.N.Y. 1988) (no interrogation
when suspect volunteered “I want to make a deal” and officers
asked “what kind of deal?”); Turner v. Sullivan, 661 F. Supp.
535, 537-38 (E.D.N.Y. 1987) (no interrogation when suspect
volunteered “my leg is hurting” and officers asked “what
happened to you?”), aff'd, 842 F.2d 1288 (2d Cir. 1988).



                                     12
       This   test     reflects      a     careful       balancing          of    interests.

Miranda, on one hand, counsels that meaningful enforcement of

citizens’      Fifth       Amendment      right        against       self-incrimination

requires a subjective approach.                       Miranda recognized that the

interrogation environment might render that right illusory by

“subjugat[ing]       the    individual      to    the        will    of    his    examiner.”

Miranda v. Arizona, 384 U.S. 436, 457 (1966).                             To guard against

this danger requires a court to consider the police’s actions

from the suspect’s point of view.                     On the other hand, however,

“the    police      surely     cannot       be        held     accountable         for   the

unforeseeable results of their words or actions.”                                 Innis, 446

U.S. at 301–02.

       The    suppression      remedy       for       Miranda       violations       further

tightens the focus on foreseeability.                        “[T]he deterrent effect

of suppression must be substantial and outweigh any harm to the

justice system.”           Herring v. United States, 555 U.S. 135, 147

(2009).       But    to    suppress       evidence       due    to    a     question’s    or

comment’s coercive effect on a suspect, when that effect could

not    reasonably      have   been       foreseen,       would      have     no    desirable

deterrent effect at all.             The only lesson an officer might draw

from such an outcome would be that he himself should remain

silent until a Miranda warning could be administered, lest his

blunder cause a criminal to go free.                   See id. at 148.



                                                 13
     The question Innis instructs us to ask is whether Detective

Mackensen should have known that the query “what do you mean”

was reasonably likely to elicit an incriminating response or, in

other words, whether he should reasonably have foreseen that

result.       It     bears      reiteration       that    Detective      Mackensen’s

question    was    in    response    to    Johnson’s      undisputedly     voluntary

statement, “I can help you out, I don’t want to go back to jail,

I’ve got information for you.”             J.A. 122.

     In the absence of facts suggesting otherwise, an officer

would reasonably expect a defendant making such a proffer to be

acting with some degree of self-interest.                     Here, the officers

had every reason to believe at the outset that Johnson was doing

precisely that.         He was offering the officers something of value

in the hope that it would keep him from going to prison.                            Given

the purpose of the suggested bargain, a follow-up inquiry “what

do you mean?” would not have seemed reasonably likely to elicit

self-incriminating information, because Johnson’s offering such

information       would    have     defeated      the     very   purpose       of    the

proposal.      The      query   would     reasonably     be   expected    to    elicit

information incriminating someone else.                  But incriminate himself

is exactly what Johnson did.              He attempted to extricate himself

from a misdemeanor by implicating himself in a felony.

     Johnson         argues       that,       his        professed       motivations

notwithstanding, Detective Mackensen should have known that to

                                             14
ask “what do you mean?” could at least possibly have elicited an

incriminating response.             But this sets the bar too low.                    It is

possible, of course, that a suspect in custody could implicate

himself in a criminal act in response to any question or action

no   matter    how        innocuous.      If    possibility      were    the   standard,

therefore, an officer would risk suppression whenever he spoke

within earshot of an unwarned suspect.                    But Miranda was intended

to protect suspects from coercive police practices, not render

officers mute.

       Innis    itself       demonstrates       this     problem   as    well     as    its

solution.           Its    facts   confirm     that     any    passing   remark       might

indeed carry some potential to elicit an incriminating response.

And its holding confirms that more is needed to transform a

question       or     comment      into    an        interrogation--Innis         rejects

possibility in favor of foreseeability.                       See Innis, 446 U.S. at

303.

       In sum, Innis teaches that when the police have no reason

to expect that a question will lead a suspect to incriminate

himself, that question cannot constitute an interrogation under

Miranda.       Under such circumstances they cannot be blamed for

failing to anticipate a suspect’s incriminating response and the

threat   of     suppression        could       not    plausibly    deter       them    from

eliciting it.             We therefore agree with the district court that



                                                 15
the officers did not conduct an unwarned custodial interrogation

on these facts.

       There    is    therefore    no   need        to    consider    whether,       under

Missouri       v.    Seibert,     542   U.S.        600    (2004),    the     officers’

subsequent      Miranda     warnings     were        sufficient      to     ensure     the

voluntariness        of   Johnson’s     later       statements       to   the    police.

Seibert addressed “a police protocol for custodial interrogation

that calls for giving no warnings of the rights to silence and

counsel until interrogation has produced a confession.”                           Id. at

604.    Because we hold that no interrogation had occurred before

Johnson was Mirandized, Seibert is plainly inapplicable.



                                        III.

       For the foregoing reasons, the district court’s decision

denying Johnson’s suppression motions is

                                                                                AFFIRMED.




                                               16